                                                                               FILED
                                                                            IN CLERK1S OFFICE
                                                                        US DISTRICT COURT E.D.N.Y.

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                                       *      JUL 23 2019          *
-----------------------------------------------------------X           BROOKLYN OFFICE
MICHAEL BURNS,

                                   Plaintiff,
                                                               DECISION & ORDER
        V.                                                     l 6-CV-6251 (WFK)


KELLY ENTERPRISES OF STATEN ISLAND,
LLC, NURNBERGER CORPORATION, and
ROBERT KELLY,

                                   Defendants.
-----------------------------------------------------------X
WILLIAM F. KUNTZ, II, United States District Judge:

On May 13, 2019, the defendants in the above-captioned action filed a motion for an order to show
cause and accompanying memorandum of law in support of its motion seeking to vacate their
default pursuant to Rule 60(b) of the Federal Rules of Civil Procedure. See Def.'s Mot. for Order
to Show Cause ("Def. Mot."), ECF No. 47; Def. Mem. of Law in Supp. or Mot. to Vacate J. ("Def.
Mem."), ECF No 47-1. For the reasons discussed below, the defendants' motion to vacate
judgment is DENIED.

                                                BACKGROUND

        On November 10, 2016, Michael Burns ("Plaintiff' or "Burns") filed a complaint against

Kelly Enterprises of Staten Island, LLC; Nurnberger Corporation d/b/a Nurnberger Bierhaus; and

Robert Kelly (collectively, "Defendants") alleging violations of the Fair Labor Standards Act
                                                                                               I


("FLSA") and New York Labor Law ("NYLL"). See Compl, ECF No. 1. Defendants fail~d to
                                                                                              !
respond to Plaintiffs complaint. On February 23, 2017, Plaintiff requested a certificate of'

default as to Defendants for their failure to appear in or otherwise defend this action. See Pl.'s

Request for Certificate of Default, ECF No. 12. The Clerk of Court filed certificates of default

as to each defendant on February 24, 2017. See ECF Nos. 13-15.

        On April 17, 201 7 Plaintiff filed a motion for default judgment. See Mot. for Defah1t J.,

ECF No. 18. The Court held a default judgment hearing on June 14, 2017 at which Defenpants
did not appear, and by that time, Defendants had yet to file any responsive pleadings or notice

any attorney appearances. See June 14, 2017 Minute Entry. The Court granted the motion for

default judgment and referred the matter to Magistrate Judge Steven Tiscione for an inquest

hearing to determine the total amount of damages owed to Plaintiff. See June 26, 2017 Order,

ECF No. 26. The Court adopted Magistrate Judge Tiscione's recommendation as to damages,

fees, and costs on November 13, 2018. See Report & Recommendations, ECF No. 37; See Order

Adopting Report & Recommendation, ECF No. 42. The Clerk of Court entered judgment

against Defendants on November 14, 2018 in the amount of $101,05.94 plus post-judgment

interest calculated pursuant to 28 U.S.C. § 196l(a). See Clerk's Judgment, ECF No. 44.

         Defense counsel first appeared in this action on March 19, 2019. See Notice of

Appearance, ECF No. 46. On May 13, 2019, Defendants filed a motion to vacate default

judgment pursuant to Rule 60(b)(l) of the Federal Rules of Civil Procedure. 1 Defendants also

requested temporary relief restraining and enjoining Plaintiff from encumbering any of

Defendants' property. Plaintiff filed a response in opposition to Defendants' motion on June 4,

2019, see Mem. in Opp'n to Def.'s Mot. to Vacate J. ("Pl. Mem."), ECF No. 51, and Defendants

filed a reply in further support of their motion on June 11, 2019, see Reply in Supp. ofDef.'s

Mot. to Vacate J., ECF No. 55. The Court held a hearing on the motion on-June 18, 2019, at

which the Court heard oral argument and the testimony of both Plaintiff and defendant Robert

Kelly ("Kelly"), the founder and business owner of Nurnberger Bierhaus. See June 18, 2019

Minute Entry.; see also June 18, 2019 Hearing Tr. ("Tr.").



1
  In their memorandum of law, Defendants reference Rule 60(b)(2) rather than Rule 60(b)(l). Def. Mem. at 3. Rule
60(b)(2) permits relief from final judgment based on "newly discovered evidence that, with reasonable diligence,
could not have been discovered in time to move for a new trial under Rule 59(b)" whereas Rule 60(b)(l) allows relief
from final judgment due to "mistake, inadvertence, surprise, or excusable neglect." Defendants' motion to vacate
judgment is thus properly viewed as a motion under Rule 60(b)(l).

                                                         2
                                      APPLICABLE LAW

         Rule 60(b) is "a mechanism for 'extraordinary judicial relief" to be invoked only upon

a showing of'"exceptional circumstances."' Ruotolo v. City ofNew York, 514 F.3d 184, 191 (2d

Cir. 2008) (quoting Paddington Partners v. Bouchard, 34 F.3d 1132, 1142 (2d Cir. 1994)); see

also Nemaizer v. Baker, 793 F.2d 58, 61 (2d Cir. 1986). "The decision whether to grant a party's

Rule 60(b) motion is committed to the 'sound discretion' of the district court." Stevens v. Miller,

676 F.3d 62, 67 (2d Cir. 2012) (quoting In re Emergency Beacon Corp., 666 F.2d 754, 760 (2d

Cir. 1981 )).

        Under Rule 60(b)(l), a court may relieve a party from a final judgment for "mistake,

inadvertence, surprise, or excusable neglect." In ruling on a Rule 60(b)(1) motion to vacate

default judgment, a district court must consider three factors: "(1) whether the default was

willful; (2) whether the defendant demonstrates the existence of a meritorious defense; and (3)

whether and to what extent, vacating the default will cause the nondefaulting party prejudice."

State St. Bank & Trust Co. v. Inversiones Errazuriz Limitada, 374 F.3d 158, 166-67 (2d Cir.

2004) (internal quotation marks omitted) (quoting S.E.C. v. McNulty, 137 F.3d 732, 738 (2d Cir.

1998)). Although a court must consider each factor, "a default should not be set aside when it is

found to be willful." Action S.A. v. Marc Rich & Co., Inc., 951 F.2d 504,507 (2d Cir. 1991).

        "A default is willful when the conduct is 'more than merely negligent or careless,' but is

instead 'egregious and not satisfactorily explained."' Jaramillo v. Vega, 675 Fed. App'x 76, 76-

77 (2d Cir. 2017) (summary order) (quoting Bricklayers & Allied Craftworkers Local 2, Albany,

N.Y Pension Fundv. Moulton Masonry & Constr., 779 F.3d 182, 186 (2d Cir. 2015)). Notably,

bad faith is not a necessary predicate to a determination of willfulness. Gucci Am., Inc. v. Gold

Ctr. Jewelry, 158 F.3d 631,635 (2d Cir. 1998).


                                                 3
                                           DISCUSSION

        In the present action, the docket sheet lists no fewer than 17 separate affidavits of service

upon Defendants, including the service of the summons and complaint. See ECF Nos. 5, 6, 7, 9,

11, 16, 17, 23, 24, 27, 32, 34, 36, 38, 41, 43, 45; see also Deel. of Dana E. Lossia ("Lossia

Deel.") 13, ECF No. 52. Among these mailings were Plaintiffs notice of motion for default,

Plaintiffs memorandum of law in support of motion for default judgment, a number of

declarations, scheduling orders pertaining to the Court's hearing on Plaintiffs motion for default,

and more. Lossia Deel. 13. Including subpoenas and notices of the issuance of subpoenas,

Plaintiff sent at least 45 separate mailings to each Defendant concerning this litigation. Id. 14.

        At the hearing, defendant Kelly testified he did not receive these mailings because he had

a habit of discarding attorney mailings he believed to be junk mail. Tr. at 17-19. Kelly could not

say he never received the mail Plaintiff sent to his place of business in connection with this

action. Id. Rather, he reported he likely received the pertinent mailings and threw them away.

Id. He was the only individual at the restaurant authorized to discard mail. Id at 29-30.

       Importantly, Plaintiff also sent the above-described documents to Nurnberger Bierhaus-

the mailing address of record for all three of the defendants in this action-by certified mail and

requested a return receipt. Lossia Deel. 13. All three certified mail receipts were returned to the

office of Plaintiffs counsel with a signature. Id; Tr. at 24-26. At the hearing, Kelly testified he

"very seldom" received certified mail at his place of business. Tr. at 26. He further reported

although he did not have protocols in place for the receipt of certified mail at his place of

business, he and his employees would treat certified mail differently than mail deemed to be

"junk mail." Id. at 26-28. Kelly also noted he had no reason to doubt his employee received

service of process in connection with this action. Id. at 29.


                                                  4
        Plaintiffs counsel also made numerous attempts to reach Defendants by phone to discuss

the litigation. Counsel for Plaintiff placed at least four calls to Defendants' place of business

between March 28, 2017 and April 10, 2017, spoke with an employee, left her name and phone

number, and identified herself as Plaintiffs attorney. Lossia Deel. ,I 6. Defendants did not

return the calls. Id Plaintiffs attorney also spoke over the phone with the attorney who

represented Kelly in an underlying Department of Labor investigation and notified the attorney

of the federal court litigation. Id.

        Defendants' conduct in this action rises to the level of willfulness. First, Kelly has

offered no plausible explanation as to how 45 separate mailings escaped his notice. Kelly's only

purported explanation-that he may have discarded 45 separate pieces of mail due to his belief

they were "junk mail" and thus took no notice of the lawsuit-is simply not credible. Even if

this explanation were credible, it is unavailing. See Lopez v. Mohammed, 14-cv-4443, 2017 WL

4277154, at *9 (E.D.N.Y. Sept. 26, 2017) (Chen, J.) (finding the defendant's default was willful

because the defendant admitted to regularly receiving mail at his place of business, and his

employee received service). Having conceded he likely received the mailings and likely

discarded them, Kelly's conduct goes beyond mere negligence or carelessness and evinces a

conscious disregard for legal process.

        Second, Kelly has offered no plausible explanation as to how multiple articles of certified

mail-for which his employee signed at his place of business-escaped his notice. Again, the

Court finds Kelly's purported explanation-that he likely discarded the certified mail-not

credible. Indeed, Kelly conceded his employee, Mr. Currie, received the article of certified mail

in question. Tr. at 28-29. Kelly submits no declaration from Mr. Currie either disputing his

acceptance of service or explaining that he failed to bring the certified mail to Kelly's attention.


                                                  5
CJ Frost Belt Intern. Recording Enterprises v. Cold Chillin' Records, 758 F. Supp. 131, 136

(S.D.N.Y. 1990) (Kram, J.) (concluding the defendant's failure to submit an affidavit from an

individual with personal knowledge of the circumstances of its default precludes a finding of

excusable neglect). Ultimately, a failure to acknowledge certified mail "is especially strong

evidence that there was a deliberate decision made not to participate in [an] action." Mason

Tenders Dist. Council of Greater N.Y. v. WTC Contracting, Inc., 2011 WL 4348152 (S.D.N.Y.

Sept. 16, 2011) (Cote, J.). Even if Kelly's statements were credible, his explanation

demonstrates a disregard for legal process that goes beyond mere negligence or carelessness.

       Third, Kelly claims he had no familiarity with the name Michael Bums because when

Plaintiff worked for him, his name was Michael Lufrano. Tr. at 15-16. This claim is

disingenuous at best and provides this Court further reason to believe his default was willful.

Kelly also employed an individual by the name of Kimberly Bums, with whom Plaintiff was

engaged to be married. Id. at 20-21, 33-34. Plaintiff affirmatively told Kelly he planned to take

the name of his future wife. Id. at 34. At the very least, the name "Bums" was not new to Kelly:

Kelly was aware Ms. Burns-his employee of ten years-and Plaintiff were engaged and

ultimately planned to marry, and it would be plausible to conclude Plaintiff took his wife's

surname. Id. at 21, 33.

       Fourth, Defendants' willfulness can also be inferred from his delay in responding to the

default judgment. See Lopez, 2017 WL 4277154, at * 10 (inferring willful default from the

defendant's two-month delay in initiating his motion to vacate judgment). At latest, Kelly avers

he learned of this action on March 5, 2019. Aff. of Robert Kelly ,r,r 8-9, ECF No. 47-2. Yet

Defendants did not file the instant motion until 69 days later on May 13, 2019. See Def. Mot.
          •
The delay with which Defendants have pursued vacatur in this case, despite their receipt of


                                                 6
numerous notices regarding the lawsuit and default proceedings, support the Court's conclusion

Defendants knowingly chose to ignore the summons and complaint until well after it entered

default judgment. See Lopez, 2017 WL 4277154, at *10. Indeed, it was not until bank tellers

informed Kelly that his bank account had been frozen as a result of this action that he chose to

partake in it. See Tr. at 20-21.

      • Fifth, Defendants were aware of the likelihood Plaintiff would initiate a civil lawsuit

against them and would have expected mailings in connection with the dispute. Representatives

of the Department of Labor held a conference with Kelly on December 7, 2015, and they

explained to him they observed overtime wage violations. See Bums Deel. Ex. 3 at 4. Kelly

retained counsel in connection with this underlying Department of Labor investigation. Id. at 6.

As noted above, counsel for Plaintiff spoke both to the attorney Kelly retained in connection with

the investigation and to representatives from the restaurant regarding the present action. It would

be far from a stretch to presume at least one of these messages were ultimately relayed to Kelly,

their intended recipient, prior to the entry of judgment. Notably, Kelly did not secure affidavits

from either his former attorney or his employee demonstrating or even suggesting otherwise.

       Defendants cite Kelly's participation in the prior Department of Labor investigation as

evidence he would not have defaulted in this matter had he been aware of it. See Def. Mem. at

6-7. Although prior participation in an administrative action can suggest a default was not

willful, see Simmons v. Sea Gate Ass 'n, 12-cv-4949, 2013 WL 5774594, at *5 (E.D.N.Y. Oct.

224, 2013) (Kuntz, J.), Department of Labor notes from January 2016 reveal Kelly was non-

responsive throughout the underlying investigation. Bums Deel. Ex. 3 at 6. Ultimately, "a

demand letter was sent to [Kelly's attorney] giving him one more opportunity to agree and pay

the back wages [and Kelly] ... refused to pay any back wages." Id.


                                                 7
        Kelly also cites illness as a factor contributing to Defendants' default. But "illness alone

is not a sufficient basis for setting aside a judgment under Rule 60(b)(l)," particularly on this

record. See Carcello v. TJX Companies, Inc., 192 F.R.D. 61, 64 (D. Conn. 2000) (Nevas, J.).

        Ultimately, the Court rejects Defendants' denials regarding his service and awareness of

this lawsuit. The Court is "persuaded . . . [Defendants] made a strategic decision and

deliberately chose not to appear." Simmons, 2013 WL 5774594, at *5. The Court therefore finds

Defendants knowingly failed to answer the Complaint and respond to the motion for default,

thereby demonstrating willfulness. At the very least, Defendants' conduct in purportedly

discarding unread legal notices, particularly those sent by certified mail, was grossly negligent, if

not reckless. This is not a case of "good faith mistake." See Swarna v. Al-Awadi, 622 F.3d 123,

142-43 (2d Cir. 2010) (finding defendants' default was in good faith because it was based on a

mistaken belief they did not need to answer the complaint). Rather, Defendants' conduct in this

action is both egregious and not satisfactorily explained.

       After careful consideration of all three factors pertinent to Defendants' motion to vacate,

the Court finds they weigh against vacating the default judgment in this action. The Court has

considered both Defendants' defenses and prejudice to the non-defaulting party and finds they do

not outweigh Defendants' willful default, particularly given "the well-established rule that a

default should not be set aside when it is found to be willful." Kass v. City ofNew York, 14-cv-

7505, 2015 WL 8479748, at *4 (S.D.N.Y. Dec. 2, 2015) (Carter, J.) (citing Action S.A., 951 F.2d

at 507); see also Belizaire v. RAV Investigative & Sec. Servs., 310 F.R.D. 100, 106 (S.D.N.Y.

2015) (Oetken, J.) (denying a motion to vacate although the defendant presented evidence of

facts that would have constituted a valid defense and there would have been little prejudice to the

plaintiff beyond delay because these factors were outweighed by the defendant's willfulness).


                                                 8
                                      CONCLUSION

      For the foregoing reasons, Defendants' motion to vacate, ECF No. 47, is hereby

DENIED.

                                          SO ORDERED.




                                                         s/WFK




Dated: July 22, 2019
       Brooklyn, New York




                                             9
